Citation Nr: 1026883	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  92-22 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for residuals of a 
gastrointestinal disorder.

2.	Entitlement to service connection for hearing loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 
1975, as well as some additional periods of reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 1992 RO decision denying service connection for an 
intestinal condition issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California and a June 
2003 rating decision issued by the VA RO in Anchorage, Alaska 
denying service connection for hearing loss and tinnitus.

This appeal was remanded by the Board in February 2005 and July 
2006 for additional development.

In May 2004, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge. The transcript of 
the hearing is associated with the claims file and has been 
reviewed.

In September 2009, the Board issued a decision in this matter.  
The Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The representative for the 
appellant and the Secretary of Veterans Affairs filed a Joint 
Motion for Remand in December 2008.  By Order of the Court, the 
claim was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board is aware that a remand serves to further delay the 
final resolution of the Veteran's claims, but finds it 
unavoidable.  Specifically, according to the Joint Motion for 
Remand, additional development is required before the Board can 
properly adjudicate the claims.

The record reflects that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  Although 
a letter is in the claims file, other documents associated with 
the SSA award, e.g. medical records, SSA examinations, have not 
been obtained.  When VA has notice of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker 
v. West, 11 Vet. App. 163, 169 (1998).  Further, the Veterans 
Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA 
to obtain records from other Government agencies.  38 U.S.C.A. § 
5103A(b)(3), (c)(3) (West 2002).  

As such, in accordance with the Joint Motion for Remand, 
additional development is necessary to fulfill the duty to assist 
in obtaining outstanding, relevant records from SSA.

Accordingly, the case is REMANDED for the following action:

1.	The RO should make further attempts to 
obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
Administration disability benefits as well as 
the medical records relied upon concerning 
that claim.  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile and the Veteran should be informed 
of the same in writing.
2.	RO should then readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


